DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed March 8, 2021. Claims 1-16 and 19 are currently pending, of which claims 12 and 14 are currently amended. Claims 9, 11, 16 and 19 have been withdrawn from consideration and claims 17, 18, and 20 have been cancelled.
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Claim 12 recites numerous limitations which lack any support in the application from which this current application claims to be a divisional (16/256,693; hereinafter “the ‘693 application”). The ‘693 application does not discuss any prompting the user for choices between deleting the application of the photo or a suspension of the creation of the merchandise. Furthermore, the ‘693 application does not discuss the concept of suspending the creation of merchandise at all.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prompting and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: representative claim 12 discusses the prompt for deleting the application of a second photo or a suspension of the merchandise creation and this prompt and its related steps are not discussed in Applicant’s disclosure.
Claim Objections
Claims 3, 5, 8, and 10 objected to because of the following informalities:
Claim 3 recites “the first and second digital photos” and in order to prevent any potential confusion and to appropriately refer back to the intended language, should read “the first digital photo and the second digital photo[[s]]”.
Claim 5 recites “the first and second digital photos and text” and in order to prevent any potential confusion, should be clarified. Specifically, this should read “the first digital photo, the [[and]] second digital photo[[s]], and the text…” to appropriately refer to the three scenarios.
Claim 8 recites “the first and second digital photos” and in order to prevent any potential confusion and to appropriately refer back to the intended language, should read “the first digital photo and the second digital photo[[s]]”.
Claim 10 recites “the first and second digital photos” and in order to prevent any potential confusion and to appropriately refer back to the intended language, should read “the first digital photo and the second digital photo[[s]]”.
Claim 12 recites “prompt the user to choose between deleting…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the image capture device” and this term lacks antecedent basis. It is unclear how this term is affected based on the various image generating apparatus and digital photo(s) as claimed and its relationship with the claimed components.
Claims 2-8, 10, and 12-15 are rejected based on their dependency from above-rejected claim 1.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. 2008/0222560) and Ishida (U.S. Publication No. 2019/0102060).
As per claim 1, Harrison teaches an image generating apparatus for providing an infrastructure for generating an article of Merchandise based upon a static replication of a digital photo, the apparatus comprising:
one or more computer servers for post processing the digital image data, said computer server in logical communication with the image capture device and accessible with a network access device via a digital communications network (See Harrison paras. [0032-34]: servers to send and upload and interact with digital images);
executable software stored on the one or more computer servers and executable on demand, the software operative with the one or more servers to cause the apparatus to:
receive digital image data from an image capture device, said digital image data representative of a first digital photo (See Harrison paras. [0028] and [0033]: capturing digital images and uploading to the server);
receive from a user an input choosing a desired article of Merchandise (See Harrison para. [0038]: user can order image-based products);
receive the first digital photo to be applied to the article of Merchandise; designate an area to apply the first digital photo to the article of Merchandise (See Harrison Figs. 3-5 and paras. [0040-42]: user can select and drag images from an image collection area to an image layout area and finished product can be manufactured into a physical good); and 
manufacture the article of Merchandise based upon the first digital photo (See Harrison paras. [0024-25] and [0038]: user can order and receive finished products based on the images).
However, while Harrison teaches specified segregated spatial areas of the first digital photo received from the image capture device (See Harrison See Harrison Figs. 3-8 and paras. [0040-42]), Harrison does not explicitly teach associate Cartesian Coordinates with those areas as taught by Harrison. 
	Nevertheless, while one of ordinary skill would certainly understand that applying Cartesian coordinates to input locations on the display is certainly obvious just based on the nature of user inputs on an x, y coordinate pixel display, Ishida has been cited to teach this limitation of the claim (See Ishida para. [0131]: X, Y coordinates representing the album display area for the photos to be associated with).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image areas of Harrison with the coordinates of Ishida. One would have been motivated to combine these references because both references 

As per claim 3, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to receive a second digital photo and prompt the user to designate [desired Cartesian Coordinates] on the article of Manufacture in which to apply the first and second digital photos (See Harrison Figs. 3-5 and paras. [0038] and [0040-42]: user can drag images from an image collection area to an image layout area and finished product can be manufactured into a physical good).
However, while one of ordinary skill would certainly understand that applying Cartesian coordinates to input locations on the display is certainly obvious just based on the nature of user inputs on an x, y coordinate pixel display, Ishida has been cited to teach the desired Cartesian Coordinates (See Isdhida para. [0131]: X, Y coordinates representing the album display area for the photos to be associated with).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison with the teachings of Ishida for at least the same reasons as discussed above in claim 1.


As per claim 4, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to receive from the user an input comprising text to apply to the article of Merchandise (See Harrison paras. [0040] and [0049]: user can add text or image captions within the collage layout that is to be printed/manufactured).

As per claim 5, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to receive from the user a designation of [desired Cartesian Coordinates] for the first and second digital photos and text (See Harrison paras. [0040] and [0049]: user can add text or image captions within the collage layout that is to be printed/manufactured).
However, while one of ordinary skill would certainly understand that applying Cartesian coordinates to input locations on the display is certainly obvious just based on the nature of user inputs on an x, y coordinate pixel display, Ishida has been cited to teach desired Cartesian Coordinates (See Isdhida para. [0131]: X, Y coordinates representing the album display area for the photos to be associated with).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison with the teachings of Ishida for at least the same reasons as discussed above in claim 1.


As per claim 6, while the claim is a recitation of intended use and does not carry any patentable weight, Harrison further teaches wherein the article of Merchandise is a t-shirt (See Harrison paras. [0025] and [0038]: can put photos on t-shirts and a variety of other merchandise).

As per claim 7, while the claim is a recitation of intended use and does not carry any patentable weight, Harrison further teaches wherein the article of Merchandise is a mug (See Harrison paras. [0025] and [0038]: can put photos on mugs and a variety of other merchandise).

As per claim 10, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to manufacture a photo book comprising static representations of the first and second digital photos (See Harrison paras. [0019-20], [0024-25], and [0037-38]: user can design and create photo albums/books by sending the image to a finishing facility for printing).

Claims 2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison/Ishida as applied above, and further in view of von Rosen et al. (U.S. 2003/0069809; hereinafter “von Rosen”).
As per claim 2, while Harrison discloses the merchandise ordering interface, Harrison does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to transmit a notification to the user that the article of Merchandise has been manufactured.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0030-32]: creating and ordering merchandise with a notification sent to the consumer indicating that the order has shipped (and has thus been created) and credit card has been charged).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the ordering merchandise options of Harrison/Ishida with the order notifications of von Rosen. One would have been motivated to combine these references because both references disclose manufacturing physical merchandise based on user-provided images and von Rosen enhances the user experience by keeping the user informed about the process using a well-known and common way of updating the user about the status of their order.

As per claim 13, while Harrison/Ishida discloses the merchandise ordering interface, Harrison/Ishida does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to transmit a notification to the user that the article of Merchandise has been manufactured.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0030-32]: creating and ordering merchandise with a notification sent to the consumer 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison/Ishida with the teachings of von Rosen for at least the same reasons as discussed above in claim 2.

As per claim 14, Harrison/Ishida further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to: determine that a payment may be made to the second user for rights to create the Merchandise; receive an agreement to the payment for the application of the second digital photo; and manufacture the article of Merchandise based upon the first digital photo and the second digital photo (See Harrison Fig. 3 and paras. [0027] and [0033]: user can create photo albums and order physical manufactured goods from those photos, with payment and authorization mechanisms to do so).
However, Harrison/Ishida does not explicitly teach prompt the user to choose between agreement to the payment to the second user for the application of the second digital photo or a suspension of the creation of the Merchandise.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0049-51]: user can be displayed a webpage to checkout or save their order for later).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison/Ishida with the teachings of von Rosen for at least the same reasons as discussed above in claim 2.
As per claim 15, while Harrison/Ishida discloses the merchandise ordering interface, Harrison/Ishida does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to transmit a notification to the user that the article of Merchandise has been manufactured.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0030-32]: creating and ordering merchandise with a notification sent to the consumer indicating that the order has shipped (and has thus been created) and credit card has been charged).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison/Ishida with the teachings of von Rosen for at least the same reasons as discussed above in claim 2.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison/Ishida as applied above, and further in view of Satomi et al. (U.S. 2003/0063304; hereinafter “Satomi”).
As per claim 8, while Harrison/Ishida allows the user to transmit images to printing servers and sending the results to other recipients (See Harrison Fig. 1 and para. [0023]), Harrison/Ishida does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to transmit to a third party via the communications network one or both of the first and second digital photos.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image manipulation and printing interface of Harrison/Ishida with the permission structures of Satomi. One would have been motivated to combine these references because both references disclose interacting with various images and ordering printed photo albums and Satomi enhances the user experience by providing for advanced security features, ensuring that only those users that are allowed to use the images (or have access to those images) can do so.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison/Ishida as applied above, and further in view of Ikeda et al. (U.S. Patent 6,111,586; hereinafter “Ikeda”) and von Rosen.
As per claim 12, Harrison/Ishida further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to: and manufacture the article of Merchandise based upon the first digital photo (See Harrison paras. [0024-25] and [0038]: user can order and receive finished products based on the images).
Furthermore, it can be argued that Harrison/Ishida teaches receive a direction to delete the application of the second digital photo; delete the application of the second digital photo (See Ishida paras. [0120-122]: cancel image movement, returning photo to original slot), but Harrison/Ishida does not explicitly teach prompt the user to choose between deleting the application of the second digital photo or a suspension of the creation of the Merchandise.
Nevertheless, Ikeda teaches prompt the user to choose between deleting the application of the second digital photo or [a suspension of the creation of the Merchandise]; receive a direction to delete the application of the second digital photo; delete the application of the second digital photo (See Ikeda Figs. 32-33 and col. 20:40-60: user can be prompted to delete a particular image, such as the first digital photo of Harrison/Ishida).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image manipulation interface Harrison/Ishida with the deletion prompt of Ikeda. One would have been motivated to combine these references because both references disclose interacting with various images and creating photo albums and Ikeda enhances the user experience by allowing the user to easily remove the images of Harrison/Ishida after they have been placed using a common method of deletion.
However, neither Harrison/Ishida nor Ikeda teach the prompt giving the option for a suspension of the creation of the Merchandise.
von Rosen teaches this limitation of the claim (See von Rosen paras. [0049-51]: user can be displayed a webpage to checkout or save their order for later. The combination being made is that the delete prompt of Ikeda returns to the Merchandise 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison/Ishida with the teachings of von Rosen for at least the same reasons as discussed above in claim 2. Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image manipulation interface Harrison/Ishida and Ikeda with the prompt of von Rosen. One would have been motivated to combine these references because both references disclose manufacturing physical merchandise based on user-provided images and von Rosen enhances the user experience by expanding upon the flexibilities of the prompt of Ikeda, allowing the user to easily understand their options if they choose not to delete the digital photo.









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kokemohr (U.S. 2013/0198602) discloses an interface that allows the user to interact with images, including the option to create a photo book or printed photo collection.

Grosz et al. (U.S. 2016/0139761) discloses an image editing interface with gesture inputs that can result in a physical product being made, like a photobook.

Sharma et al. (U.S. 2014/0088750) discloses creating customized articles based on 2D images.

Alivandi (U.S. 2010/0287065) discloses an interface that creates physical merchandise based on an image of a character within a game.

Blom et al. (U.S. 2007/0162971) discloses a system where authorization from a third party can be given to allow content to be printed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142